CRAWLEY, Judge,
dissenting.
I dissent. Jones Ferrell did not redeem the property merely by making a tender of the redemption price plus 10% interest. Ross’s refusal to accept Ferrell’s tender merely excused the requirement of tender contained in § 6-5-253, Ala.Code 1975, a condition precedent to the statutory right of redemption. See Hudson v. Morton, 231 Ala. 392, 165 So. 227 (1936). Ferrell was still required to file a complaint to redeem the property and to do so within one year of the sheriffs sale. See § 6-5-248, Ala.Code 1975. He did not do so. Accordingly, Ross still has an interest in the property.